FILED
                             NOT FOR PUBLICATION                             AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARCENIO TOMAS ZARATE-                            No. 10-71686
ALCANTARA,
                                                 Agency No. A072-143-685
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Arcenio Tomas Zarate-Alcantara, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings held in absentia. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (per curiam). We

deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Zarate-Alcantara’ motion to

reopen because Zarate-Alcantara was accompanied by counsel to his hearing where

counsel received both oral and written notice of Zarate-Alcantara’s next scheduled

hearing. See 8 U.S.C. § 1252b(a)(2), (c)(1) (1995); Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed if it is

“arbitrary, irrational, or contrary to law.”).

       We lack jurisdiction to review Zarate-Alcantara’s contention that a Spanish

version of his notice of hearing should have been issued under 8 U.S.C.

§ 1252b(a)(3) (1995) because he failed to raise that issue before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (explaining that this court

lacks jurisdiction to review contentions not raised before the agency).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                 10-71686